Title: To Thomas Jefferson from William Murray, 12 May 1791
From: Murray, William
To: Jefferson, Thomas



Sir
Lexington May 12th. 1791.

I was honored with your letter of the 22d. of March and its inclosures by Governor St. Clair.—I have made every enquiry in my power into the business of O Fallon and believe the following to be a true state of it. He came into this Country about the Month of April last as the agent of what he called the South Carolina Yaszou company. He gave out that this Company had made a large purchase of Land from the State of Georgia and that they would give great encouragment to such as would remove there from this Country. Finding that he could not obtain a sufficient number of settlers in this way, about the Month of September he changed his plan and determined to raise a Body of Troops but on what terms I have not been informed. In consequence of this resolution he named a number of Officers to whom he gave Commissions similar to the one you transmitted to me; contracted for a large quantity of Military Stores and for considerable supplies of provisions and drew bills for the amount of the whole on the Company in Charlestown. His bills were protested and the persons who were to have furnished the supplies then refused to deliver them. It is said that the Officers had engaged the number of men they had stipulated to raise and that nothing was wanting but the supplies to set them in motion, but  they having been before disgusted with-O Fallon deserted him to a man as soon as they heard that his bills had been protested. At the time these people engaged with him it was not known that he intended to make this settlement in opposition to the general Government: On the contrary it was supposed by the adventurers that the Company had a legal right to the lands under their purchase from Georgia and that by removing to that land they would offend none but the Spaniards and Indians.
The whole of this business was conducted quietly and without any public meeting that I have yet heard of. Under these circumstances I am of opinion that O’Fallon’s conduct can only be considered as a conspiracy or an intention to levy War and that, as the War was never actually levied, it cannot amount to treason: that it cannot be treason because the War was not intended against the United States but only against their allies, and that it cannot be treason if the Country which it was to be carried on is out of the limit of the United States.—No such Assembly or meeting has even been held by these people as far as my information goes, as could legally be denominated an unlawfull assembly a rout or a riot.
From this view of the subject and in consequence of Mr. Randolph’s Opinion I consulted with the Attorney Genl. for the State within this District. He viewed the matter in same light that I did and said that as a State officer he had nothing to do with it, as the only fact which appeared to him was the giving a Commission to raise men for a purpose to be executed out of the limits and jurisdiction of the State. Upon the whole I have Judged it most proper not to set on foot any prosecution against O Fallon untill I receive your further directions.—The situation in which he is at this time has served to confirm me in this resolution. He is totally without friends partizans or Money and must sink into obscurity unless he should be made an object of importance by a prosecution which could not be supported.—I will keep an attentive eye on his conduct and if he takes any new steps or if any alteration in the business shall take place which will make it proper to do so, I will instantly institute a prosecution against him.
If it shall be thought by Government necessary to institute one against him for what he has already done, I shall be ready to do it, but must request that the Attorney Genl. for the United States may be directed to point out the kind of prosecution which ought to be carried on. As this is a new and untrodden path under the present Government I flatter myself I shall stand excused in waiting for further directions; and in requesting that the business may be commenced  under the opinion of a Gentleman of superior abilities and experience to what I pretend to possess.—I have the honor to be with the greatest respect & Esteem sir yr. mst. Obedient and Very Humble sert.,

William Murray


N.B. I have published the President’s proclamation and have no doubt it will effectually prevent any attempt to renew the scheme.
W.M.

